Citation Nr: 1624283	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  08-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder claimed as respiratory infection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1973 to June 1977 and from July 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina. 

In March 2012, the Board remanded the appeal to afford the Veteran a VA examination to determine the nature and etiology of his claimed respiratory infection.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to remand the claim to comply with the March 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2012, the Board remanded the appeal to afford the Veteran a VA examination to determine the nature and etiology of his claimed respiratory infection.  In April 2012, the Veteran was afforded a VA examination.  The VA examiner diagnosed mild restrictive lung disease, but did not provide an opinion regarding whether it was at least as likely as not that the Veteran's disability was related to active service.  Additionally, the VA examiner did not address the Veteran's April 2007 statement that his respiratory condition was caused by exposure to chemicals in confined areas without adequate ventilation.  In the same statement, the Veteran recalled that he experienced shortness of breath during service, but did not report his medical condition because he was told to "suck it up."  Therefore, a remand is necessary to obtain a VA addendum medical opinion to address the Veteran's contentions and to obtain opinion regarding whether it was at least as likely as not that the Veteran's claimed respiratory disorder is related to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the April 2012 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's claimed respiratory disorder.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must provide an opinion, whether it is at least as likely as not (50 percent or greater probability) that the claimed respiratory disorder was caused or aggravated by the Veteran's active service.  The examiner must specifically address the Veteran's assertions of exposure to hazardous chemicals and difficulty breathing in service, to include as noted in the April 2007 statement from the Veteran.  The examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's contention that his report of recurrent shortness of breath since service demonstrated the onset of his current respiratory disorder in service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  

2.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

